Case 1:15-cv-09903-GBD-SN Document 402 Filed

DOCUMENT
ELECTRONICALLY FILED

DOC #:
UNITED STATES DISTRICT COURT DATE FILED:
SOUTHERN DISTRICT OF NEW YORK

 

 

CERTIFICATE OF MAILING

In re Terrorist Attacks of September 11, 2001

Case No(s).: 03-MDL-1570 (GBD) (SN)
15-cv-9903 (GBD) (SN)

 

 

I hereby certify under the penalties of perjury that on the 16" day of March 2020, I
served defendant:

Islamic Republic of Iran

H.E. Dr. Mohammad Javad Zarif

Foreign Minister of the Ministry of Foreign Affairs
Imam Khomeini Street, Imam Khomeini Square
Tehran, Islamic Republic of Iran,

By dispatching via Federal Express, Tracking No. 7700 1772 7496, to the Secretary of
State, Attn: Director of Consular Services, Office of Policy Review and Inter-Agency Liaison
(CA/OCS/PRI), U.S. Department of State, SA-29, 4"" Floor, 2201 C Street NW, Washington, DC
20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4), two (2) copies of:
1) Notice of Default Judgment (in English and Farsi);

2) Order of Partial Judgment for damages, dated 2/18/2020 (in English and Farsi);

3) A copy of 28 U.S.C. 1330, 1391(f), 1441(d), and 1602-1611, of title 28, United
States Code (Pub. L. 94/583; 90 Stat. 2891) and the Foreign Sovereign
Immunities Act (28 U.S.C. 1602, et. seq.) (in English only); and

4) Translator’s Affidavit (in English only)

Dated: New York, New York
March 16, 2020
RuBY J. KRAJICK
CLERK OF COURT

/s/ Shanee Mcleod
Shanee Mcleod
DEPUTY CLERK

 
 

Case 1:15-cv-09903-GBD-SN Document 402 Filed 03/16/20 Page 2 of 2 |

SHIP DATE: 15MAR20
ACTWGT: 2.00 LB

ORIGIN ID:PCTA Gta) 805-0136
CAD: 1110061659NETAD20

~ RUBY J. KRAJICK, CLERK OF COURT
DANIEL P. MOYNIHAN US COURTHOUSE
509 PEARL STREET
SOUTHERN peter OF NEW YORK
NEW YORK, NY 1000
UNITED STAFES Os

70 SECY OF STATE, DIR CON SERVICES
U.S. DEPARTMENT OF STATE
REV & INTER-AGCY LIAS (CA/OCS/PRI)
SA-29, 4TH FL, 2201 C ST, NW
WASHINGTON DC 20520

We 345-3186 REF: 634979
DEPT:

i i TT
, WLLTRIBON|| Feel.

Express

 

BILL SENDER

SSB IZIG4E0/FE4A

a
__ =
420102009 120Taor

ON tN

TUE - 17 MAR 3:00P

 

STANDARD OVERNIGHT
7700 1772 7496 ASR
20520

EPKMDA ww a0

IMI

 

 

Fold aleng dotted line te close.”

> b> D> To open, lift tab and pull quickly.

 
